HowEnn, J.
In November, 1861, plaintiff brought suit against defendants, for $2,332 76, in the Second Judicial District Court for the Parish of Plaquemines, and obtained a sequestration of their property, which was set aside upon their furnishing a release bond. No further proceedings appear until 19th June, 1865, when a rule was taken by plaintiff on the Clerk of said Court, to compel him to “pay over the moneys received for plaintiff in this case or be committed for contempt of Court;” to which the Clerk on the 20th same month excepted as to form of proceeding, and answered, admitting having received in March, 1862, the sum of $2,470, in Confederate notes from defendants as a deposit for plaintiff. On the same day the plaintiff filed another rule on the Clerk to “ show cause instanter, why he should not pay the amount of the money collected by him in current funds, he having kept the Confederate notes in his possession, without having deposited them in bank or complied with the law, and having assumed to pay and having really paid some portion in current funds, or in default to be committed for contempt of Court.” On the same day (the 20th) the first rule was tried and set aside, on the ground that the defendant therein had “ complied with the mandate of the Court, in producing into Court the amount claimed and received by him in Confederate notes, and deposited by him in the safe of the Clerk’s office.” Thereupon, on the same day the Clerk excepted to the second rule, on the grounds that another rule had been taken for the same object between the same parties, and decided in his favor; that plaintiff cannot *403proceed by rule, but must bring a direct action; and that if a rule be allowed, he is entitled to at least three days to answer. These exceptions were tried on the next day, the 21st, and that to the form of proceeding was sustained, from the judgment on this rule, and plaintiff appealed.
The only question to be determined is, whether or not the Oourt erred in sustaining the exceptions to the second rule.
There were evidently two rules, tried separately and on different days, and both, in our opinion, had the same object in view, to wit: to compel the Clerk to pay to plaintiff the amount of money Alleged to have been received by him for plaintiff. The addition in the second rule of the words, “in current funds,” was mere surplusuge; for if the Olerk were really liable to pay plaintiff money, he could only have been condemned to pay the amount in dollars.
In the case of Buel v. New York Steamer, 17 L. 541, it was held that a second rule cannot be entertained, when one to the same purport and effect has been taken, acted upon and decided, unless for a new cause, arising after the first had been decided.
We think it clear that after disposing of the first rule in this instance, the second could not be entertained, and that the first ground of exception was well taken. Such a mode of proceeding would result in vexatious and interminable litigation.
If, however, the second rule should be considered as different from the first, because of the alleged assumption to pay in current funds, then the second ground of exception should be maintained, as there is no suit pending between these parties in which a rule could be taken, and plaintiff could enforce such a demand only in an ordinary action by petition and citation.
Judgment affirmed, with costs.